Fullerton, J.
(dissenting)—The driveway mentioned in the majority opinion was opened by the railway company as a means of approach to its depot, and any member of the general public was invited to use it when upon lawful business with the railway company. The electric light pole mentioned stood in the middle of this highway, and was at all times a menace *694to its use, and. particularly so in the nighttime, since it was left without a light or any form of guard to mark its position. The appellants, at the time they were injured, were in lawful use of the highway, and had a right to suppose that nothing would be left in it in the form of an obstruction which might result in their injury. They did not know of the presence of the pole, and therefore were not obligated to give it the same attention as they would have been obligated had they known of its existence. It seems to me, therefore, too much to say that they are conclusively presumed to be negligent because they failed to discover its presence and avoid it. It is true, undoubtedly, that in making the turn in the passage from the depot to the pole, the lights of the automobile flashed over the pole; and it is possible, also, that the appellants, had they been at that instant looking in that direction, would have discovered the pole. But I cannot think this the question at issue. The question, to my mind, is, were they legally obligated to look for it. I cannot conclude that they were, and without so concluding I cannot conceive that they were guilty of contributory negligence, as matter of law, in failing to see it. I am constrained therefore to dissent from the conclusion reached by the majority.